 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9                            SACRAMENTO DIVISION
10

11
     JAYLEON J. SILAS-FOREMAN,               )   Case No. 2:18-cv-01573-AC
                                             )
12                Plaintiff,                 )   [PROPOSED] ORDER OF REMAND
13         vs.                               )   PURSUANT TO SENTENCE FOUR
                                             )   OF 42 U.S.C. § 405(g) AND FOR
14
     ANDREW SAUL,                            )   ENTRY OF JUDGMENT
15   Commissioner of Social Security,        )
                                             )
16
                  Defendant.                 )
17                                           )
18                                           )
19
           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
20
     Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to
21
     Remand”), and for cause shown, IT IS HEREBY ORDERED that the above-
22

23
     captioned action be remanded to the Commissioner of Social Security for further

24
     administrative proceedings consistent with the terms of the Stipulation to Remand.
25
     Dated: June 19, 2019
26

27

28




                                             1
